Order, Supreme Court, Bronx County (Alan Saks, J.), entered on or about February 1, 1995, which, in an action for personal injuries sustained in an automobile accident, granted defendants-respondents’ motion *265for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
We agree with the IAS Court that the five parking tickets produced by plaintiffs, which indicate that the van involved in the accident and owned by defendant’s employee had been parked next to or near restaurants some of which were defendants’ customers, once ten days before the accident and four times over a period extending six months after the accident, were insufficient to raise a triable issue of fact as to whether the van was used to make deliveries for defendants. Such evidence does not directly contradict, and is too conjectural to otherwise put in issue, the sworn testimony of both defendants and their employees involved in the accident that the latter were warehouse personnel who did not make deliveries and that the van was never used to make deliveries (see, McElwain v Olashansky, 220 AD2d 394). We have considered plaintiffs’ other contentions and find them to be without merit. Concur—Rosenberger, J. P., Wallach, Rubin, Kupferman and Tom, JJ.